Title: To John Adams from Arthur Lee, 29 March 1779
From: Lee, Arthur
To: Adams, John


     
      Dear Sir
      
       March 29th. 1779
      
     
     I receivd your favor by Mr. Blodget and thank you. It seems uncertain where or how this will find you, therefore I shall not enclose the Cypher. When I know where a private hand may find you, I will send it so as to be secure. A person is nominated to take the place of the great man at Philada. who will leave it upon his arrival. You will probably get thither before him. We have no other local news. The report from England is, that Count d’Estaign is blockt up in Martinique; and that the Royalists have gaind a victory in Georgia. The first I am afraid is too true; the last as it comes thro N. York, it is to be hopd, is only a repetition of what we have already heard. Things look ominous—but we must hope the best. Adieu.
    